United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POTAL SERVICE, POST OFFICE,
Corpus Christi, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Douglas Sughrue, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1374
Issued: November 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 29, 2014 appellant, through his attorney, filed a timely appeal from a
December 4, 2013 decision of the Office of Workers’ Compensation Programs (OWCP) denying
his claim for a recurrence of disability commencing October 10, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
October 10, 2008 causally related to accepted right elbow and shoulder conditions.
On appeal, counsel asserts that under Board precedent, clinical judgment combines both
art and science1 that medical conclusions need only be sound and rational2 and that appellant was
not required to demonstrate that work factors were the sole or primary cause of the claimed
1

T.T., Docket No. 08-30 (issued April 8, 2008).

2

Robert P. Bourgeois, 45 ECAB 745 (1994).

recurrence of disability.3 He contends that the reports of Dr. Melissa Y. Macias, an attending
neurosurgeon, were sufficient to demonstrate that appellant sustained a recurrence of disability
beginning on October 10, 2008 causally related to a right elbow contusion and calcific tendinitis
of the right shoulder sustained in a May 5, 2008 motor vehicle collision.
FACTUAL HISTORY
This case has previously been before the Board. By order issued May 13, 2013 under
File No. xxxxxx098,4 the Board remanded the case to OWCP to double File No. xxxxxx613,
with the current file. The facts of the case as set forth in the Board’s prior order are hereby
incorporated by reference. The relevant history is set forth.
OWCP accepted that on May 5, 2008 appellant, then a 52-year-old maintenance
mechanic, sustained a right elbow contusion and calcific tendinitis of the right shoulder when he
struck his arm on a steering wheel during a front end collision that occurred in the performance
of duty. Dr. Guy Racette, an attending Board-certified family practitioner, diagnosed a right
elbow contusion due to the May 5, 2008 collision. X-rays were negative for fracture.
Dr. Racette released appellant to full duty as of May 5, 2008. In a May 16, 2008 follow-up
report, he diagnosed right lateral epicondylitis caused by the May 5, 2008 contusion. Dr. Racette
released appellant to full duty. He found that appellant attained maximum medical improvement
as of June 4, 2008.
On January 26, 2010 under File No. xxxxxx613, appellant claimed a recurrence of
disability (Form CA-2a) commencing October 10, 2008, when he began to experience numbness
in both hands, with severe left upper arm pain beginning in January 2010. Imaging studies in
August 2009 showed “damage to spine not present in x-rays taken on February 1, 2008 -- four
months before accident.” Appellant missed work on January 22, 2010 due to his symptoms but
did not otherwise stop work. He submitted additional medical evidence.
In a February 5, 2008 report, Dr. Joshua T. Woody, an attending Board-certified
orthopedic surgeon, noted that appellant had been involved in a motor vehicle accident while in
military service. He opined that appellant had a normal cervical and thoracolumbar spine based
on clinical findings and x-rays.
In a July 9, 2009 report, Dr. Juan E. Bahamon, an attending Board-certified neurologist,
found diminished pinprick sensation in a stocking-glove distribution in all extremities, confirmed
by nerve conduction velocity testing of the lower extremities. He diagnosed systemic peripheral
neuropathy of unknown etiology. Dr. Bahamon noted in an August 3, 2009 report that
laboratory testing revealed a mild decrease in hemoglobin but no other abnormalities. In an
August 25, 2009 report, he diagnosed bilateral carpal tunnel syndrome demonstrated by
August 3, 2009 electrodiagnostic studies. An August 4, 2009 magnetic resonance imaging scan
revealed mild discogenic disease at C6-7 with a left-sided disc bulge and left-sided

3

Beth P. Chaput, 37 ECAB 158 (1985).

4

Docket No. 13-09 (issued May 13, 2013).

2

neuroforaminal narrowing. Dr. Bahamon opined that appellant’s upper extremity paresthesias
were caused by a combination of C6-7 disc disease and carpal tunnel syndrome.
On March 5, 2010 OWCP noted that it would develop appellant’s claim for a recurrence
of disability as a new occupational disease claim. It assigned the new claim File No. xxxxxx098.
In a March 29, 2010 letter, OWCP advised appellant of the additional evidence needed to
establish his claim, including a factual statement regarding the circumstances of the recurrence
and medical evidence addressing the causal relationship between the accepted May 5, 2008
injury and his condition on and after October 10, 2008. Appellant was afforded 30 days in which
to submit such evidence.
In response, appellant submitted an April 21, 2010 statement asserting that the
May 5, 2008 motor vehicle collision aggravated a preexisting cervical spine condition, causing
radiculopathy into the left arm beginning in October 2009.
By decision dated April 29, 2010, OWCP denied appellant’s claim for a bilateral upper
extremity condition on the grounds that causal relationship was not established.5
In a June 20, 2012 letter and brief, counsel requested reconsideration. He asserted that
new medical reports from Dr. Macias were sufficient to establish appellant’s claim of a new
occupational injury.
In a July 30, 2010 report, Dr. Macias opined that appellant’s peripheral neuropathy in all
extremities, as well as the damage repaired by surgery on May 27, 2008, was consistent with
damage caused by the May 5, 2008 motor vehicle accident. In an August 7, 2011 letter, she
noted performing an anterior cervical decompression and fusion on May 27, 2010, which
resolved his neck and upper extremity pain. Regarding causal relationship, Dr. Macias opined
that, while “an underlying condition may have been present, [appellant] clearly states that he
developed pain and progression of the above symptoms six months after involvement in the
motor vehicle collision.” Although she could not state with certainty that the motor vehicle
collision caused his cervical pathology in its entirety, the trauma may have aggravated an
underlying degenerative condition leading to an exacerbation of neck pain and discomfort for
which he sought treatment.
By decision dated June 25, 2012, OWCP found that Dr. Macias’ opinion was insufficient
to meet appellant’s burden of proof to establish a new occupational condition.
Counsel filed an appeal with the Board, resulting in the issuance of the May 13, 2013
order remanding the case to double File No. xxxxxx098 with File No. xxxxxx613 and issuance
of a de novo decision regarding the claimed recurrence of disability.
In an October 1, 2013 letter, OWCP advised appellant of the evidence needed to establish
his claim for recurrence of disability, including a factual statement regarding the circumstances
of the recurrence and medical evidence addressing the causal relationship between the accepted
5

On May 26, 2010 counsel requested an oral hearing. He withdrew the request on August 16, 2010 to pursue
reconsideration.

3

right elbow and shoulder injuries and his condition on or after October 10, 2008. Appellant was
afforded 30 days in which to submit such evidence.
In an October 30, 2013 letter, counsel contended that, based on the Board’s May 13, 2013
order, appellant “should not have to provide any new factual or medical evidence.”
By decision dated December 4, 2013, OWCP denied appellant’s claim for a recurrence of
disability finding that causal relationship was not established as Dr. Macias did not provide
adequate medical reasoning supporting that the accepted right elbow and shoulder conditions
disabled appellant for work commencing October 10, 2008. It further found that Dr. Macias did
not explain how appellant’s cervical spine condition or upper extremity paresthesias were related
to the accepted right elbow contusion or right shoulder tendinitis due to the May 5, 2008 motor
vehicle accident.
LEGAL PRECEDENT
OWCP implementing regulations define a recurrence of disability as “an inability to work
after an employee has returned to work, caused by a spontaneous change in a medical condition
which has resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.”6 When an appellant claims a
recurrence of disability due to an accepted employment-related injury, he or she has the burden of
establishing by the weight of reliable, probative and substantial evidence that the recurrence of
disability is causally related to the original injury. This burden includes the necessity of furnishing
evidence from a qualified physician, who on the basis of a complete and accurate factual and
medical history, concludes that the condition is causally related to the employment injury.
Moreover, sound medical reasoning must support the physician’s conclusion.7 An award of
compensation may not be based on surmise, conjecture or speculation or on appellant’s
unsupported belief of causal relation.8
ANALYSIS
OWCP accepted that appellant sustained a right elbow contusion and calcific tendinitis of
the right shoulder in a May 5, 2008 motor vehicle collision. Dr. Racette, an attending Boardcertified family practitioner, released appellant to full duty as of the date of the accident. He
opined that appellant had reached maximum medical improvement as of June 4, 2008. On
January 26, 2010 appellant claimed a recurrence of disability commencing October 10, 2008,
asserting that the May 5, 2008 accident had aggravated his preexisting cervical spine condition
and upper extremity paresthesias. OWCP developed his recurrence claim as a new occupational
disease claim. It denied the occupational disease claim on April 29, 2010, affirmed on
June 25, 2012. Pursuant to the prior appeal, the Board remanded the claim to OWCP to
6

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Philip L. Barnes, 55 ECAB 426 (2004).
7

Ricky S. Storms, 52 ECAB 349 (2001).

8

Alfredo Rodriguez, 47 ECAB 437 (1996).

4

adjudicate the recurrence issue. The December 4, 2013 OWCP’s decision denied appellant’s
claim for recurrence of disability.
Appellant has the burden of providing sufficient evidence, including rationalized medical
evidence, to establish the causal relationship asserted between the accepted right elbow
contusion and right shoulder tendinitis and her condition on and after October 10, 2008.9 She
submitted reports from several attending physicians. The opinions of Dr. Racette and
Dr. Woody, a Board-certified orthopedic surgeon, and Dr. Bahamon, a Board-certified
neurologist, do not sufficiently address appellant’s disability on or after October 10, 2008 and are
of diminished probative value.
Appellant also submitted reports from Dr. Macias, an attending neurosurgeon, who
performed an anterior cervical discectomy and fusion on May 27, 2010. Dr. Macias opined on
July 30, 2010 that the May 5, 2008 motor vehicle accident could have caused peripheral
neuropathy and unspecified pathologies of the cervical spine. On August 7, 2011 she noted that
the May 5, 2008 accident “may have aggravated an underlying degenerative condition leading to
an exacerbation of neck pain and discomfort for which [appellant] sought treatment.”
Dr. Macias speculated that the May 5, 2008 accident may have caused other injuries. She did not
opine, however, that the accepted right elbow contusion and calcific tendinitis worsened as of
October 10, 2008. Dr. Macias did not address the accepted conditions. Her opinion is therefore
insufficient to meet appellant’s burden of proof.
OWCP advised appellant in an October 1, 2013 letter of evidence needed to establish his
claim for a recurrence of disability, including medical evidence addressing how and why the
accepted right shoulder condition and right elbow injuries had worsened as of October 10, 2008.
As appellant did not submit such evidence, it properly issued its December 4, 2013 decision
denying his recurrence claim.
On appeal, counsel notes that, according to Board precedent, clinical judgment combines
both art and science10 that medical conclusions need only be sound and rational11 and that
appellant was not required to demonstrate that work factors were the sole or primary cause of the
claimed recurrence of disability.12 He contends that, under these principles, Dr. Macias’ opinion
is sufficient to meet appellant’s burden of proof in establishing his recurrence claim. However,
as stated above, Dr. Macias did not opine that the accepted right elbow contusion and right
shoulder tendinitis worsened on or after October 10, 2008. Instead, she attributed appellant’s
condition to cervical disc disease. Dr. Macias’ opinion therefore does not establish that he
sustained a recurrence of disability.

9

Supra note 7.

10

T.T., Docket No. 08-30 (issued April 8, 2008).

11

Robert P. Bourgeois, 45 ECAB 745 (1994).

12

Beth P. Chaput, 37 ECAB 158 (1985).

5

CONCLUSION
The Board finds that appellant has not established a recurrence of disability on or after
October 10, 2008 causally related to an accepted right elbow contusion and calcific tendinitis of
the right shoulder.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 4, 2013 is affirmed.
Issued: November 13, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

